                4:20-cv-02916-TER            Date Filed 09/15/21            Entry Number 27          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                           UNITED STATES DISTRICT COURT
                                                            for the
                                                  District of South Carolina


               Heather Denise Gossett                              )
                         Plaintiff
                                                                   )
                      v.                                                    Civil Action No. 4:20-cv-2916-TER
                                                                   )
       Commissioner of the Social Security
                                                                   )
               Administration
                        Defendant                                  )

                                JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                    recover from the defendant (name)                         the amount of

dollars ($ ), which includes prejudgment interest at the rate of       %, plus postjudgment interest at the rate of   %, along

with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)

recover costs from the plaintiff (name)                                 .

O other: The Commissioner’s decision is reversed and this matter is remanded to

the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings.


This action was (check one):

u tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.


u tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Thomas E. Rogers, United States Magistrate Judge.

                                                                         ROBIN L. BLUME
Date:         September 15, 2021                                        CLERK OF COURT


                                                                        s/ Glenda J. Nance
                                                                               Signature of Clerk or Deputy Clerk
